FILED
                             NOT FOR PUBLICATION                            FEB 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ADAMA DIALLO,                                     No. 10-70148

               Petitioner,                        Agency No. A097-597-051

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Adama Diallo, a native and citizen of Mauritania, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Diallo’s initial asylum application and his 2006

declaration that he and his parents were slaves, and the discrepancy between his

testimony and his application regarding whether he escaped to Senegal or was

taken there by force. See Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007);

Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (“An IJ is not obliged to

provide a protracted written or oral analysis of the alien’s proffered explanation.”).

In the absence of credible testimony, Diallo’s asylum and withholding of removal

claims fail. See Farah, 348 F.3d at 1156.

      Because Diallo’s CAT claim is based on the same testimony the agency

found not credible, and he points to no other evidence showing it is more likely

than not he will be tortured if returned to Mauritania, his CAT claim also fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                            2                                   10-70148